Citation Nr: 0629147	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  03-33 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder.
.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from August 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefits sought on 
appeal.

The veteran testified during a hearing at the RO before a 
Veterans Law Judge in July 2005.  Regrettably, VA was unable 
to make an audio recording of that proceeding, and the case 
was remanded for the scheduling of a second hearing, which 
was held in May 2006.  A transcript of the latter hearing is 
of record.  This case now returns to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder (PTSD).  
Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).  If the evidence establishes that 
the veteran engaged in combat with the enemy, and the claimed 
stressor is related to the combat, and the claimed stressor 
is consistent with the circumstances, conditions, or 
hardships of the veteran's service, then his lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See 38 U.S.C.A. 
§ 1154(b) (West 2002 & Supp. 2006).  

The awards and decorations shown on the veteran's DA Form 20 
and DD Form 214 fail to confirm that the veteran was in 
combat.  The veteran stated in a letter received by the RO in 
October 2004 that he was not eligible to receive combat 
awards because of the nature of his military occupational 
specialty.  However, the veteran's service personnel records 
reflect that he served in Vietnam between February 1970 and 
February 1971 in the 11th Armored Cavalry Regiment, 3d 
Squadron as a radio mechanic and that he participated in an 
unnamed campaign.  Moreover, in his stressor statement 
received by the RO in December 2002, the veteran reported 
that upon arrival at Quan Loi base camp in February 1970, the 
camp came under rocket attack and fellow soldier ("trooper 
Cleveland") was wounded in action.  The Board notes that the 
veteran's stressor statement describes other incidents, 
including being in a convoy in which a vehicle was damaged by 
an explosion, seeing wounded soldiers, and seeing four 
soldiers killed in a mortar attack at the site of a Chinook 
helicopter crash in mid 1970.  

In January 2003, the veteran was examined by a VA staff 
psychiatrist.  During the examination, the veteran described 
how the smell of Diesel fuel or mud brings back memories of 
Vietnam.  The report of the examination does not reference 
the stressors described by the veteran in his December 2002 
submission to the RO.  Although the examiner diagnosed 
depressive disorder, he concluded that the criteria for a 
diagnosis of post-traumatic stress disorder was not met.  

During his May 2006 hearing, the veteran provided more detail 
concerning stressors, including how an armored vehicle was 
damaged by a mine and a soldier wounded, and how, in his 
current job, seeing freight boxes labeled "Saigon Food 
Company" remind him of his Vietnam experiences.

On review of the record, the Board finds that the veteran 
provided VA with at least three possible stressors, however, 
only one of which contains verifiable details, i.e., the 
February 1970 rocket attack on Quan Loi base camp.  It 
appears that the RO has never sought confirmation of the 
veteran's claimed stressor(s).  On remand, the RO should ask 
the U.S. Army and Joint Services Records Research Center to 
provide any available information, which might corroborate 
the veteran's alleged in-service stressor(s).  In particular, 
the RO should attempt to verify whether any soldier was 
wounded in a rocket attack on Quan Loi base camp in February 
1970.

Accordingly, the case is REMANDED for the following action:

1.	The RO should forward the information 
provided by the veteran concerning the 
enemy attack on the Quan Loi base camp 
in February 1970 to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), 7701 Telegraph Road, Kingman 
Bldg., Rm. 2C08, Alexandria, Virginia  
22315-3828 for verification.  The RO 
must then make a specific determination 
as to whether or not the veteran served 
in combat and whether he was exposed to 
a stressor event in service.

2.	If the JSRRC is unable to verify the 
February 1970 Quan Loi stressor, the RO 
should ask the veteran to provide more 
specific information 
(dates/locations/unit assigned, names 
of service members attacked, injured 
and/or killed) regarding his claimed 
stressor events in service 
(specifically including the approximate 
date and location of the attack that 
killed four soldiers of "K Troop 
Sheridan").  In conjunction with this 
request the RO should advise the 
veteran of the importance of this 
information, and of the provisions of 
38 C.F.R. §3.158.

3.	If, and only if, the RO determines that 
the veteran served in combat or was 
exposed to a verified stressor, the RO 
should arrange for a VA examination to 
determine whether the veteran has PTSD 
based upon such combat or the verified 
stressor(s).  The RO must advise the 
examiner of its combat/stressor 
determination, and that only such 
stressors may be considered in 
determining whether the veteran has 
PTSD related to his service.  The 
claims file must be reviewed by the 
examiner. The examiner should explain 
the rationale for any opinion given.

4.	After the development ordered above is 
completed, the RO should readjudicate 
the claim.  If it remains denied, the 
RO should issue an appropriate 
supplemental statement of the case 
(SSOC), and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_______________________________         
_______________________________
       THOMAS J. DANNAHER                              GEORGE 
R. SENYK
            Veterans Law Judge,			       Veterans 
Law Judge,
      Board of Veterans' Appeals			  Board of 
Veterans' Appeals


_______________________________
MARK W. GREENSTREET
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


